              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00365-MR


ADAM W. HALL,                   )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
THOMAS A. HAMILTON,             )                     ORDER
                                )
              Defendant.        )
_______________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion for Extension

of Time to Complete Discovery and Respond to Court’s Order [Doc. 22].

      NCPLS was appointed to represent Plaintiff in this matter for purposes

of discovery pursuant to Standing Order 3:19-mc-00060-FDW. [See Doc.

17]. On August 27, 2020, NCPLS filed the present motion to extend the

discovery and dispositive motions deadlines. NCPLS explains that, due to

the COVID-19 pandemic, mail to and from prisons has been delayed, making

it more difficult to communicate with Plaintiff.     Counsel for Defendant

consents to a 60-day extension of time. Plaintiff’s Motion will be granted for

good cause shown.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Extension of

Time to Complete Discovery and Respond to Court’s Order [Doc. 22] is


        Case 1:18-cv-00365-MR Document 25 Filed 09/21/20 Page 1 of 2
GRANTED, and the parties shall have until November 2, 2020 to complete

discovery and until December 2, 2020 to file dispositive motions.

     IT IS SO ORDERED.
                       Signed: September 19, 2020




                                          2



       Case 1:18-cv-00365-MR Document 25 Filed 09/21/20 Page 2 of 2
